UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 7, 2011 (December 1, 2011) HOLLY ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware (State or Incorporation) 001-32225 (Commission File Number) 20-0833098 (I.R.S. Employer Identification Number) 2828 N. Harwood, Suite 1300 Dallas, Texas 75201 (Address of Principal Executive Offices) (214) 871-3555 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 1, 2011, the Board of Directors of Holly Logistic Services, L.L.C. (“HLS”) appointed Bruce R. Shaw as SeniorVice President and Chief Financial Officer of HLS, effective as of December 31, 2011 (the “Effective Date”), replacing Douglas S. Aron who will resign from this position, effective as of the Effective Date.Mr. Shaw’s former position as Senior Vice President, Strategy and Corporate Development ofHLS will be eliminated.Mr. Shaw will continue to serve as the Senior Vice President, Strategy and Corporate Development of HollyFrontier Corporation. Mr. Aron will continue to serve as Executive Vice President and Chief Financial Officer of HollyFrontier Corporation (“HFC”). HLSis the general partner of HEP Logistics Holdings, L.P., which is the general partner of Holly Energy Partners, L.P. (the “Partnership”).HLS is a wholly-owned subsidiary of HollyFrontier Corporationwhich owns a 42% interest in the Partnership, including the general partner interest. Mr.Shaw has served in various positions for HLS, HollyFrontier Corporation 1, and other companies as follows: Date Company Title July 2011 - Present HLS / HFC Senior VP, Strategy and Corporate Development January 2008 - July 2011 HLS / HFC Senior VP, Chief Financial Officer April 2007 - April 2008 HLS Director September 2007 - December 2007 HFC VP, Special Projects June 2007 – September 2007 Standard Supply and Distributing Company, Inc.,and Bartos Industries, Ltd. President February 2006 – May 2007 HLS / HFC VP, Corporate Development June 1997 –February 2006 HLS / HFC Various management positions in Corporate Development, Marketing and Crude Supply Prior to 1997 McKinsey and Company Consultant 1Holly Corporation prior to July 1, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOLLY ENERGY PARTNERS, L.P. By: HEP Logistics Holdings, L.P., its General Partner By: Holly Logistic Services, L.L.C., its General Partner By: /s/ Douglas S. Aron Name: Douglas S. Aron Title: Executive Vice President and Chief Financial Officer Date:December 7, 2011
